DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
3. 	Claims 1 - 3 and 6 - 8 have been amended. No new matter has been introduced.
4. 	No new claim(s) has/have been added. 
5.	Claims 4 – 5 and 9 - 10 have been cancelled. 
6.	Pending claims include claims 1 – 3 and 6 - 8 (renumbered as claims 1 - 6).

Information Disclosure Statement
The information disclosure statement filed on 11/15/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits. The IDS submitted on 11/15/2021 has been considered by Examiner and no new issues are raised therefore it is believed that claims 1 – 3 and 6 - 8 (renumbered as claims 1 - 6) are still in condition for allowance.
Response to Arguments
Applicant' s arguments, see pages 6 - 7, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1 – 3 and 6 - 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Allowable Subject Matter

1.	Claims 1 – 3 and 6 - 8 (renumbered as claims 1 - 6) are allowed. The Applicant's arguments along with the amendments to the most recent set of claims submitted on 10/12/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…transmitting a control signal including resource allocation information for a data signal and a first reference signal for the control signal in a first number of symbols; and  
 	transmitting the data signal and a second reference signal for the data signal in a second number of symbols, wherein the first reference signal is transmitted in symbols having fixed indices, and wherein indices of the symbols in which the second reference signal is transmitted are determined based on the first number of symbols and the second number of symbols.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463